Citation Nr: 1413239	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  10-34 475	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to an initial rating higher than 10 percent for left knee disability with fracture of tibial plateau and anterior cruciate ligament tear (except for a period when a temporary total rating was in effect).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 2004 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2009 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO granted service connection for left knee trauma with fracture of tibial plateau and anterior cruciate ligament tear and assigned an initial 10 percent disability rating, effective March 13, 2009.  

In his August 2010 substantive appeal (VA Form 9) the Veteran requested a Board hearing before a Veterans Law Judge at the RO.  He subsequently withdrew his hearing request.

In January 2012, the RO granted a temporary total (100 percent) rating for the service-connected left knee disability based on surgical treatment necessitating convalescence, effective from December 22, 2011 through January 31, 2012.  The previously awarded 10 percent rating was continued from February 1, 2012.

As a total rating was in effect for the period from December 22, 2011, through January 31, 2012, his appeal for a higher initial rating for the service-connected left knee disability during that period will not be addressed by the Board.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


REMAND

A veteran must be afforded a thorough and contemporaneous examination when the record does not adequately reveal the current state of his disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) (citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  The record is inadequate and the need for a contemporaneous examination occurs when there is evidence (including a veteran's statements) of a possible increase in disability since the last examination.  Hart, 21 Vet. App. at 508 (citing, inter alia, Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)).

In this case, the evidence reflects that the Veteran's service-connected left knee disability may have worsened since his last VA examination in December 2008.  For example, an April 2009 VA outreach note and a June 2009 examination report from the San Diego Naval Medical Center include reports of worsening left knee pain.  Also, the Veteran underwent left knee surgery in December 2011.  Given this evidence, VA's duty to obtain a new examination as to the current severity of his service-connected left knee disability is triggered.

Moreover, the Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2013).  The VCAA's duty to assist includes a duty to help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody.  38 C.F.R. § 3.159(c)(4).

A January 2012 letter from a physician at Tuckahoe Orthopaedics (Tuckahoe) indicates that the Veteran was receiving treatment for his left knee disability at that facility and that he required additional treatment for approximately 4 to 6 more months.  When VA becomes aware of private treatment records it will specifically notify the Veteran of the records and of the need to provide a release for VA to obtain the records.  If the Veteran does not provide the release, VA must ask the Veteran to obtain the records.  38 C.F.R. § 3.159(e)(2).  These steps have not yet been taken with regard to any additional relevant treatment records from Tuckahoe. Thus, a remand is also necessary to attempt to obtain any additional relevant private treatment records.

Also, in a January 2012 statement, the Veteran's representative appears to have raised the issue of extension of the temporary total rating under 38 C.F.R. § 4.30 (2013) beyond January 31, 2012, based upon convalescence following the December 2011 left knee surgery.  This issue has not yet been addressed and is inextricably intertwined with the increased rating issue currently on appeal.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify the name and location of any VA or private medical facility where he has received post-service treatment for a left knee disability, to include the dates of any such treatment.

The Veteran shall also be asked to complete an authorization for VA to obtain all records of his treatment for a left knee disability from Tuckahoe Orthopaedics dated from January 2012 through the present and from any other sufficiently identified private treatment provider from whom records have not already been obtained.  All efforts to obtain these records must be documented in the claims file.

If the Veteran fails to furnish any necessary releases for private treatment records, he shall be advised to obtain the records and submit them to VA.

If any putative records are unavailable, the Veteran shall be notified of the identity of the records that are unavailable, the efforts VA has undertaken to obtain such records, and any additional action that may be taken concerning his claim.

2.  After all efforts have been exhausted to obtain and associate with the claims file any additional treatment records, schedule the Veteran for a VA examination to evaluate the current severity of the service-connected left knee disability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA and VBMS systems, along with any records obtained pursuant to this remand, must be sent to the examiner for review.

The ranges of left knee flexion and extension shall be reported in degrees.  The examiner shall also specifically answer the following with respect to both knee flexion and extension:  Identify all functional losses due to weakened movement, excess fatigability, incoordination, pain, and/or flare-ups, and equate the disability due to the collective effect of the functional losses to additional loss of motion (beyond what is shown clinically).  As noted above, this analysis should be undertaken for both limitation of flexion and limitation of extension.

The examiner shall also report whether there is subluxation or instability of the left knee, and if present, provide an opinion as to its severity (i.e. slight, moderate, or severe).

The examiner shall report if there is ankylosis of the left knee and, if so, the angle at which the knee is held.

Finally, the examiner should comment on the Veteran's convalescence following the surgery in December 2011, identifying the point at which any need for immobilization or other need for convalescence, such as need for crutches, terminated.  The examiner must provide reasons for any opinion given. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions concerning the severity of his left knee disability.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

3.  The agency of original jurisdiction (AOJ) shall review the examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

4.  The AOJ should re-adjudicate the claim, including consideration of extension of a temporary total rating under 38 C.F.R. § 4.30 based upon convalescence following the December 2011 left knee surgery.  If a benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case that considers all additional relevant evidence received since the December 2011 supplemental statement of the case.  After the Veteran is given opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

